Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

Independent claim 1 recites an elastomeric article comprising: an elastomeric film comprising one or more film layers, and including an external surface and an internal surface, an antimicrobial agent that is effective against both beneficial and harmful microorganisms on the external surface of the elastomeric film, and a dry, dehydrated coating layer on the internal surface of the elastomeric film comprising a skin-protective agent selected from a probiotic, a prebiotic, or a combination thereof and a barrier film layer that provides separation between the antimicrobial agent, and the skin-protective agent and substantially prevents migration of the antimicrobial agent to the internal surface of the elastomeric film wherein the internal surface of the elastomeric film is free of an antimicrobially-effective amount of an antimicrobial agent that is effective against both beneficial and harmful microorganisms.

Independent claim 24 recites a method for the manufacture of an elastomeric article, the method comprising: providing an elastomeric film comprising one or more film layers, the elastomeric film including first and second opposing surfaces; introducing an antimicrobial agent that is effective against both beneficial and harmful microorganisms onto or into the first opposing surface in a manner so as to avoid the antimicrobial agent from being introduced onto or into the second opposing surface; applying a coating composition comprising a skin-protective agent selected from a probiotic, a prebiotic, or a combination thereof onto the second opposing surface and drying the coating composition to form a dry, dehydrated coating layer; and providing a barrier film layer in the elastomeric film that provides separation between the antimicrobial agent and the skin-protective agent and substantially prevents migration of the antimicrobial agent to the second opposing surface of the elastomeric film; wherein the second opposing surface of the elastomeric article produced by the method is free of an antimicrobially-effective amount of antimicrobial agent.



The prior art fails to disclose or render obvious an elastomeric article comprising: an elastomeric film having an external surface and an internal surface containing an antimicrobial agent that is effective against both beneficial and harmful microorganisms on the external surface of the elastomeric film and a barrier film layer between the antimicrobial agent on the external surface of the elastomeric film such that the internal surface substantially prevents migration of the antimicrobial agent to the internal surface of the elastomeric film and wherein the internal surface of the elastomeric film is free of an antimicrobially-effective amount of an antimicrobial agent that is effective against both beneficial and harmful microorganisms. Specifically, the prior fails to teach or render obvious the claimed elastomeric film has a dry, dehydrated coating layer comprising a skin-protective agent selected from a probiotic, a prebiotic, or a combination thereof on the internal surface of the elastomeric film such that the internal surface of the claimed elastomeric film is free of an antimicrobially-effective amount of an antimicrobial agent that is effective against both beneficial and harmful microorganisms. Moreover, the internal surface of the claimed elastomeric film is free of an antimicrobially-effective amount of an antimicrobial agent that is effective against both beneficial and harmful microorganisms.



2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787